Case 2:20-cv-10536-JVS-JEM Document 54 Filed 02/17/21 Page 1 of 9 Page ID #:911



       JAYME C. LONG (Bar. No. 202867)
       Jayme.long@dentons.com
       STEPHANIE PEATMAN (Bar No. 299577)
       stephanie.peatman@dentons.com
       DENTONS US LLP
       601 South Figueroa Street, Suite 2500
       Los Angeles, California 90017-5704
                                                            JS-6
       Telephone: (213) 623-9300
       Facsimile: (213) 623-9924

       CHRISTOPHER M. WEIMER
       (Pro Hac Vice)
       (Texas Bar No. 24061894)
       cweimer@pirkeybarbar.com
       PIRKEY BARBER PLLC
       1801 East 6th Street, Suite 300
       Austin, TX 78702
       Telephone: (512) 322-5200
       Facsimile: (512) 322-5201

       Attorneys for Plaintiff
       3M COMPANY

                              IN THE UNITED STATES DISTRICT COURT

                   CENTRAL DISTRICT OF CALIFORNIA – WESTERN DIVISION

       3M COMPANY,                               Case No. 2:20-cv-10536-JVS-JEM
                      Plaintiff,

             vs.                                 STIPULATED CONSENT JUDGMENT
                                                 AND PERMANENT INJUNCTION
       RAGE BEAUTY, INC, BLUETOUCH INC.,
       AND THEMIS CONSULTING GROUP d/b/a         Judge: Hon. James V. Selna
       SALON BACKBAR,                            Magistrate: Hon. John E. McDermott
                      Defendants.
Case 2:20-cv-10536-JVS-JEM Document 54 Filed 02/17/21 Page 2 of 9 Page ID #:912




            The undersigned counsel for Plaintiff 3M Company (“Plaintiff” or “3M”) and
      Defendants Rage Beauty, Inc.; Bluetouch Inc.; and Themis Consulting Group
      Inc.d/b/a Salon Backbar (together, “Defendants”) (collectively, the “Stipulating
      Parties”), in the above-captioned action, hereby stipulate and agree that:
            WHEREAS, 3M filed the above-captioned case against the Defendants in the
      Central District of California, Western Division, on November 18, 2020 (the
      “Lawsuit”); and
            WHEREAS, 3M filed its First Amended Complaint on January 25, 2021 (Dkt.
      052) seeking injunctive relief and monetary damages against Defendants for
      infringement of 3M’s famous federally-registered 3M trademarks under Section
      32(1) of the Lanham Act, 15 U.S.C. § 1114(1), for unfair competition and false
      designation of origin under Section 43(a) of the Lanham Act, 15 U.S.C. § 1125(a),
      for dilution under Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c), and for
      substantial and related claims under California Business & Professions Code, §§
      17200 et seq., as well as claims under the statutory and common laws of the State of
      California;
            WHEREAS, Defendants state that they no longer market or sell 3M products,
      and have no intention of marketing or selling 3M products, now or in the future;
            WHEREAS, on or about February 12, 2021, Defendants and 3M entered into
      a Settlement and Mutual Release Agreement (the “Settlement Agreement”) wherein
      Defendants, inter alia, agreed to pay to 3M or 3M’s chosen charity a total of $60,000
      and further agreed to the entry of this Consent Judgment and Permanent Injunction;
            WHEREAS, Defendants state that they are stipulating to the entry of this
      Consent Judgment and Permanent Injunction in order to avoid the uncertainties and
      costs of litigation; and
            WHEREAS, Defendants and 3M have stipulated to entry of this Consent
Case 2:20-cv-10536-JVS-JEM Document 54 Filed 02/17/21 Page 3 of 9 Page ID #:913



      Judgment and Permanent Injunction without trial or adjudication of any issue of law
      or fact herein and without the Defendants admitting liability for any of the violations
      3M alleged in the First Amended Complaint.
            NOW, THEREFORE, Defendants and 3M having requested the Court to enter
      this Consent Judgment and Permanent Injunction, there Court HEREBY FINDS:
                                            FINDINGS
            1.       This Court has jurisdiction over the subject matter of this case and over
      the Stipulating Parties.
            2.       Venue is proper as to the Stipulating Parties in the Central District of
      California pursuant to 28 U.S.C. § 1391(b).
            3.       The First Amended Complaint states prima facie claims upon which
      relief may be granted against the Defendants under 15 U.S.C. §§ 1114(1), 1116(d),
      1125(a)(1)(A), 1125(a)(1)(B), and 1125(c) as well as California Business &
      Professions Code, §§ 17200 et seq. and 17500 et seq.
            4.       3M is the owner of numerous federal trademark registrations, including
      specifically (i) U.S. Trademark Reg. No. 3,398,329, which covers the standard-
      character 3M mark in International Classes 9 and 10 for, inter alia, respirators (the
      “’329 Registration”), (ii) U.S. Trademark Reg. No. 2,692,036, which covers the 3M
      logo for, inter alia, a “full line of surgical masks, face shields, and respiratory masks
      for medical purposes” (the “’036 Registration”); and (iii) U.S. Trademark Reg. No.
      2,793,534, which covers the 3M design mark in International Classes 1, 5, and 10
      for, inter alia, respirators (the “’534 Registration”), all of which are registered on the
      Principal Register in the United States Patent and Trademark Office and have become
      incontestable within the meaning of Section 15 of the Lanham Act, 15 U.S.C. § 1065.
            5.       Since long before Defendants used any “3M” designation or mark, 3M
      has offered products under its 3M mark, including in connection with 3M-brand
      respirators.
            6.       As a result of its longstanding use of the 3M mark, the 3M mark has
Case 2:20-cv-10536-JVS-JEM Document 54 Filed 02/17/21 Page 4 of 9 Page ID #:914



      become famous within the meaning of Section 43(c) of the Lanham Act, 15 U.S.C.
      § 1125(c).
            7.     From June 2020 through November 2020, Defendants purchased masks
      marked as 3M N95 respirators from various sellers for resale on eBay and elsewhere.
      Defendants paid the various sellers approximately $597,363.50 for these masks.
      Defendants also incurred approximately $49,729.54 in overhead and other expenses
      in association with these masks.
            8.     From July 2020 through November 2020, Defendants sold
      approximately 143,128 of the masks they had purchased to consumers through
      eBay.com and elsewhere for total sales of $742,361.79 (after commissions and fees
      paid to eBay and Paypal). Defendants described these masks as authentic 3M-
      branded N95 respirators. Defendants subsequently refunded $5,436 to consumers.
            9.     In making the sales described above, Defendants adopted and began
      using the 3M mark in US commerce. Defendants represented or implied that they
      had an association or affiliation with, sponsorship by, and/or connection with, 3M
      and 3M’s products. Defendants represented or implied that the products it sold were
      authentic 3M N95 respirator masks.. Defendants bought and sold these masks at
      substantially inflated prices.
            10.    Defendants’ conduct is likely to cause confusion, mistake, and
      deception among the relevant consuming public as to the source or origin of
      Defendants’ goods and has deceived the relevant consuming public into believing,
      mistakenly, that Defendants’ goods and associated conduct originate from, are
      associated or affiliated with, or are otherwise authorized by 3M. Defendants’ conduct
      is also likely to cause confusion or deceive consumers as to the pricing and value of
      3M products. Further, Defendants’ conduct is likely to dilute the distinctive quality
      of, and tarnish the reputation of, 3M’s famous 3M mark.
            11.    The    foregoing    conduct   by   Defendants   constitutes   trademark
      infringement under Section 32(1) of the Lanham Act, 15 U.S.C. § 1114(1), unfair
Case 2:20-cv-10536-JVS-JEM Document 54 Filed 02/17/21 Page 5 of 9 Page ID #:915



      competition and false advertising under Section 43(a) of the Lanham Act, 15 U.S.C.
      § 1125(a), dilution under Section 43(c) of the Lanham Act, 15 U.S.C. § 1125(c), and
      violation of California Business & Professions Code, §§ 17200 et seq.
            12.    As set forth above, Defendants earned $736,925.79 in sales (after
      refunds, and after commissions and fees paid to eBay.com and Paypal) from the sale
      of the purported 3M N95 respirators through eBay.com and elsewhere. Defendants
      incurred the following costs in connection with those sales:


                    Cost of materials paid to sellers                $597,363.50
                    Labor                                             $14,880.00
                    Postage & shipping costs                          $22,855.64
                    Shipping supplies                                  $2,313.90
                    Other commissions and service fees                 $9,680.00
                    Total Costs                                      $647,093.04


      Accordingly, Defendants have realized $89,832 in profits on the sales of the
      purported 3M N95 respirators through eBay.com and elsewhere.
            13.    As a direct and proximate result of the Defendants’ conduct alleged
      herein, 3M has sustained substantial, immediate, and irreparable injury, and is
      entitled to monetary relief and an injunction pursuant to 15 U.S.C. §§ 1116-1117.
            14.    Entry of this Consent Judgment and Permanent Injunction is in the
      public interest.
            15.    Defendants, without admitting the allegations set forth in Plaintiff’s
      First Amended Complaint or any wrongdoing on their part, and 3M hereby stipulate
      to entry of this Consent Judgment and Permanent Injunction.
            16.    Defendants have waived all rights to seek judicial review or otherwise
      challenge or contest the validity of this Order, and further waive and release any
      claim they may have against 3M its employees and agents, including any rights that
      may arise for attorneys’ fees or other costs under the Equal Access to Justice Act, 28
Case 2:20-cv-10536-JVS-JEM Document 54 Filed 02/17/21 Page 6 of 9 Page ID #:916



      U.S.C. § 2412, amended by Pub. L. 104-121, 110 Stat. 847,863-64 (1996).
                                            ORDER
            IT IS THEREFORE ORDERED that
            1.     Defendants shall pay 3M the total sum of $60,000, as set forth in the
      Settlement Agreement.
            2.     Defendants, their agents, servants, employees, officers and all persons
      and entities in active concert and participation with them, are permanently enjoined
      from any of the following:
                   a.     Selling or offering to sell any 3M Products, or otherwise using
            the 3M mark (e.g., providing any pricing information regarding 3M Products),
            unless expressly authorized by 3M and through an authorized distributor of
            3M that has been verified as such by 3M; and
                   b.     Aiding, assisting, or abetting any other individual or entity in
            doing any act prohibited by this paragraph.
            3.     This Court shall retain jurisdiction to hear and determine all matters
      arising out of, relating to, and/or otherwise concerning the interpretation and/or
      enforcement of this Consent Judgment and Permanent Injunction.
            4.     If Defendants are found to be in contempt of, or otherwise to have
      violated this Consent Judgment and Permanent Injunction, the Stipulating Parties
      agree that 3M shall be entitled to all available relief which it may otherwise request
      from the Court, including sanctions for contempt, damages, injunctive relief,
      attorneys' fees, costs, and any other relief deemed proper in the event of such
      violation.
            5.     All claims and defenses that were alleged (or that could have been
      alleged) in the Lawsuit by any of the Stipulating Parties are hereby resolved by this
      Consent Judgment and Permanent Injunction.
            6.     The Stipulating Parties, shall each bear their own costs and attorneys’
      fees incurred in this action.
Case 2:20-cv-10536-JVS-JEM Document 54 Filed 02/17/21 Page 7 of 9 Page ID #:917




            This Consent Judgment and Permanent Injunction constitutes a final judgment
      on the merits of 3M’s claims for purposes of res judicata, collateral estoppel, issue
      preclusion, and claim preclusion


      IT IS SO ORDERED.

       Dated: February 17, 2021
                                          HONORABLE JAMES V. SELNA
                                          UNITED STATES DISTRICT JUDGE
Case 2:20-cv-10536-JVS-JEM Document 54 Filed 02/17/21 Page 8 of 9 Page ID #:918



      IT IS SO STIPULATED.
       Dated: February 16, 2021        CHRISTOPHER WEIMER

                                       By:   Christopher M. Weimer

                                       Attorneys for Plaintiff
                                       3M COMPANY

       Dated: February 16, 2021        AMY ALDERFER

                                       By:    Amy Alderfer

                                       Attorneys for Defendants
                                       RAGE BEAUTY, INC.; BLUETOUCH
                                       INC.; AND THEMIS CONSULTING
                                       GROUP INC. D/B/A SALON BACKBAR
Case 2:20-cv-10536-JVS-JEM Document 54 Filed 02/17/21 Page 9 of 9 Page ID #:919



                              SIGNATURE ATTESTATION
            Pursuant to Local Rule 5-4.3.4, the undersigned hereby attests that
      concurrence in the filing of this STIPULATED PERMANENT INJUNCTION has
      been obtained from counsel for Defendants and is electronically signed with the
      express permission of Defendants’ counsel.

       Dated: February 16, 2021


                                         Christopher M. Weimer
                                         Christopher M. Weimer
